            Case 6:21-cv-00162-ADA-JCM Document 139 Filed 06/08/21 Page 1 of 1
Case No: 6:21cv162                                                           Filed: 06/08/21
                                                                                  Doc. #139
  AO 458 (Rev. 06/09) Appearance of Counsel


                                       UNITED STATES DISTRICT COURT
                                                              for the
                                                     Western District
                                                 __________  District of
                                                                      of __________
                                                                         Texas


                     Jennilyn Salinas, et al.,                   )
                               Plaintiff                         )
                                  v.                             )      Case No.     6:21-cv-00162-ADA-JCM
                       Nancy Pelosi, et al.,                     )
                              Defendant                          )

                                                  APPEARANCE OF COUNSEL

  To:       The clerk of court and all parties of record

            I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

            The Republican National Committee                                                                            .


  Date:          06/08/2021                                                              /s/ Mathew H. Frederick
                                                                                            Attorney’s signature


                                                                             Matthew H. Frederick, TX Bar No. 24040931
                                                                                        Printed name and bar number
                                                                                       LEHOTSKY KELLER L.L.P.
                                                                                      919 Congress Ave., Ste. 1100
                                                                                           Austin, TX 78701

                                                                                                  Address

                                                                                        scott@lehotskykeller.com
                                                                                              E-mail address

                                                                                             (512) 693-8350
                                                                                             Telephone number

                                                                                             (833) 233-2202
                                                                                               FAX number
